DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to applicant’s amendment, filed on 01/12/2022.
2.	Claims 52-71 are pending.
Response to Arguments
3.	Applicant’s arguments, see Remarks page 2, filed 01/12/2022, with respect to the Double Patenting rejection of claims 52-71 have been fully considered and are persuasive.  Therefore the Double Patenting rejection of claims 52-71 has been withdrawn in light of the approved Terminal Disclaimer filed on 01/12/2022.
Allowable Subject Matter
4.	Claims 52-71 are allowed.
The following is an examiner's statement of reasons for allowance: 
Burkitt et al. (USPUB# 2017/0366828 A1) teaches self-learning systems process incoming data from sources such broadcast, cable, or IP-driven television and can discover topics that broadly describe the incoming data in real-time. These topics can be used to gather and store metadata from various metadata sources such as social networks. Using the metadata, content delivery systems working in parallel with the self-learning systems can deliver highly contextualized supplementary content to client applications, such as mobile devices used as “second screen” devices.
Ferguson (USPUB# 2011/0276993 A1) teaches a method and system for the control, aggregation, and management of television programming and Internet content 
Kauwe (USPUB# 2016/0055215 A1) teaches an interactive event-scheduling platform (ESP), wherein locating activities via location data, notifying and alerting of them via real-time feeds and encouraging interaction through a full-service social media suite (SMS), enhanced with live streaming and “always-on” connectivity, could provide a fresh experience for users and hosts. A real-time data procuring system and method may solve problems with stale or incomplete activity data within a geographic area, bridge gaps between users and hosts by shortening time periods—from activity announcement, to discovery, to launch, to action—create buzz, maximize venue attendance, boost sales and ensure promotional success. Software crawlers may mine public Web sites for thorough activity data coverage. Stored activities, profiles and collected user interaction data may produce behavioral reports to increase ROMI. Security packages, installations and access controls may incite users to safely register themselves in the SMS to engage, interact and transact.

Dependent claims 53-61 and 63-71 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a system for linking transmedia content subsets. A memory stores a plurality of transmedia content data items and associated linking data which define time-ordered content links between the plurality of transmedia content data items. The plurality of transmedia content data items are arranged into linked transmedia content subsets comprising different groups of the transmedia content data items and different content links there between; a transmedia content model that represents the transmedia content data items as nodes and the content links between the transmedia content data items as edges in one or more time-varying graphs. A processor is configured to associate the transmedia content data items with the time-ordered content links and store the linking data in the memory. It assigns the transmedia content data items to nodes of a graph structure, assign the time-ordered content links to edges of the graph structure and store them in the transmedia content model. There is also provided a system for generating metadata for non-linearly connected transmedia content. (Smolic et al. ‘330)
Data points, calendar entries, trends, behavioral patterns may be used to predict and pre-emptively build digital and printable products with selected collections of images without the user's active participation. The collections are selected from files on the user's device, cloud-based photo library, or other libraries shared among other individuals and grouped into thematic products. Based on analysis of the user's collections and on-line behaviors, the system may estimate types and volumes of potential media-centric products, and the resources needed for producing and distributing such media-centric products for a projected period of time. A user interface may take the form of a “virtual curator”, which is a graphical or animated persona for augmenting and managing interactions between the user and the system managing the user's stored media assets. The virtual curator can assume one of many personas, as appropriate, with each user. For example, the virtual curator can be presented as an avatar-animated character in an icon, or icon that floats around the screen. The virtual curator can also interact with the user via text messaging, or audio messaging. (Ruck et al. ‘083)
a media guidance application that recommends media content to a user based on the media content likely to be available to the user at a given location and providing media guidance data for receiving the media content from a content provider at the location. (Patel et al. ‘458)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443